Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 5 each recite “protecting skin after a procedure” in lines 9-10, and then also recite “a skin puncture procedure” in line 15. It is unclear to the Examiner if the reference to “a skin puncture procedure” of line 15 is the same “procedure” recited in lines 9-10, or is meant to be an introduction of a second, separate procedure. Logic suggests that the reference to “a skin puncture procedure” is meant to be the same as the “procedure” introduced in lines 9-10. However, clarification is required. 
Claims 2 and 4 are similarly rejected by virtue of their dependency upon claims 1 and 3, respectively. 
Claim 1 recites “and further comprises:” in line 24. It is unclear to the Examiner if the Applicant means to recite “and the microneedle patch further comprises”. For the purposes of examination, the Examiner will treat claim 1 as if it recites “and the microneedle patch further comprises” at line 24. 
Claim 2 is similarly rejected by virtue of its dependency upon claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0214952 to Mir et al.
Regarding claim 3, Mir et al. discloses an integrated-type microneedle patch (patch 102; Figs. 12A-12C), comprising: 
a needle unit (formed by substrate 76 and microneedles 98) including an array of microneedles (microneedles 98) for skin puncturing (skin 36), and a needle base (substrate 76) supporting the array of the microneedles (microneedles 98);  
20an active ingredient portion (encapsulated allergens 100) containing an active ingredient that consists of a drug (drugs can be allergens) or a functional cosmetic ingredient; and 
a patch unit (sealing layer 92) including a protective patch layer (sealing layer 92 is a protective patch layer, see paragraph 47) covering the active ingredient portion (encapsulated allergens 100, from the bottom/skin side at least) and protecting skin after 25a procedure (paragraph 4748 and Fig. 12D2), 
wherein the active ingredient portion (encapsulated allergen 100) is located toward the skin with respect to the protective patch layer (sealing layer 92) (at least as shown in Fig. 12C), and the needle 18base (substrate 76) is located opposite to the skin (skin 36) with respect to the protective patch layer (sealing layer 92), whereby the needle unit (formed by substrate 76 and microneedles 98) is separated from the patch unit (sealing layer 92) after a skin puncture procedure using the microneedles (microneedles 98) is performed (compare Figs. 12B-12C and 12D2, and see paragraphs 47-48), and  
5holes that are created in the protective patch layer (sealing layer 92) upon the skin puncture procedure using the microneedles (microneedles 98) are sealed after the microneedles are removed (sealed with the encapsulated allergen 100, see Figs. 12B-12C).

Regarding claim 5, Mir et al. discloses an integrated-type microneedle patch (patch 102; Figs. 12A-12C), comprising: 
a needle unit (formed by substrate 76 and microneedles 98) including an array of microneedles (microneedles 98) for skin puncturing (skin 36), and a needle base (substrate 76) supporting the array of the microneedles (microneedles 98); 
an active ingredient portion (encapsulated allergens 100) containing an active ingredient that consists of a drug (drugs can be allergens) or a functional cosmetic ingredient; and
20a patch unit (sealing layer 92) including a protective patch layer (sealing layer 92 is a protective patch layer, see paragraph 47) covering the active ingredient portion (encapsulated allergens 100, from the bottom/skin side at least) and protecting skin after 25a procedure (paragraph 4748 and Fig. 12D2), 
wherein the active ingredient portion (encapsulated allergen 100) is located toward the skin with respect to the protective patch layer (sealing layer 92) (at least as shown in Fig. 12C), and the needle 18base (substrate 76) is located opposite to the skin (skin 36) with respect to the protective patch layer (sealing layer 92), whereby the needle unit (formed by substrate 76 and microneedles 98) is separated from the patch unit (sealing layer 92) after a skin puncture procedure using the microneedles (microneedles 98) is performed (compare Figs. 12B-12C and 12D2, and see paragraphs 47-48), and  
the patch unit (sealing layer 92) further includes a sealing layer (plastic cover of encapsulated allergen, abstract and paragraph 12) provided at a position between a protective 5patch layer (sealing layer 92) and an active ingredient portion (encapsulated allergen 100), or at a position on a surface of the protective patch layer, and allowing holes that are created upon the skin puncture procedure using the microneedles (microneedles 98) to be sealed after the microneedles are removed (sealed by way of encapsulated allergen 100, see Figs. 12B-12C and 12D2), thus preventing external leakage of the active ingredient (paragraphs 47-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mir et al. 
Regarding claim 4, Mir et al. discloses the claimed invention as discussed above concerning claim 3, and Mir et al. further discloses that the  active ingredient portion (encapsulated allergen 100) is configured such that the active ingredient (allergen) is contained inside a pocket (by virtue of the plastic cover; abstract and paragraph 12) in a hermetically sealed manner (paragraph 12), and while Mir et al. does not expressly state that the 10active ingredient is in a liquid state, Mir et al. suggests that the allergen is a liquid (paragraph 33 discussing the viscosity of the allergen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the allergen formulation of the device of Mir et al. to be a liquid state, since the viscosity of a liquid allergen can be adjusted to control flow (paragraph 33) and since a liquid state of the allergen would be capable of wetting the microneedle, as described in paragraph 30.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783